

Exhibit 10.44


AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNOVUS FINANCIAL CORP. DEFERRED COMPENSATION PLAN




THIS AMENDMENT NO. 2 (this “Amendment”) TO THIRD AMENDED AND RESTATED SYNOVUS
FINANCIAL CORP. DEFERRED COMPENSATION PLAN (the “Plan”) is entered into as of
November 20, 2019, and effective as set forth below . Capitalized terms used in
this Amendment and not otherwise defined shall have the meaning given to such
terms in the Plan.


WHEREAS, Synovus Financial Corp. (“Synovus”) maintains the Plan;


WHEREAS, Synovus desires to amend the Plan to provide for separate elections to
defer salary and bonuses, with such amendment to be effective on and after
January 1, 2018;


NOW, THEREFORE, Synovus hereby amends the Plan as follows:


1. Amendments To Plan. All references in Section IV. C. to 4% shall be changed
to 5%.
2.Benefits of this Amendment. Nothing in this Amendment shall affect or diminish
any Participant’s rights under the Plan or adversely affect any amount
previously deferred under the Plan.
3. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of Georgia.
4.Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute one and the
same instrument and shall become effective when each party hereto shall have
received a counterpart hereof signed by all of the other parties hereto.
5.Effect of Amendment. Except as expressly modified by the Amendment, the Plan
shall remain in full force and effect.






IN WITNESS WHEREOF, Synovus has caused this Amendment No. 2 to be duly executed
by its authorized officer as of the day and year first above written.
SYNOVUS FINANCIAL CORP.
By:
/s/ Kevin Garrett
Name: Kevin Garrett
Title: Senior Director, Total Rewards



1

